Investor Contacts: Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP & CFO MidSouth Bancorp, Inc. reports quarterly dividend for Common Stock Bank holding company also announces regular convertible preferred dividend LAFAYETTE, LA., July 29, 2013/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE MKT: MSL) announced a cash dividend was declared in the amount of eight cents ($.08) per share to be paid on its common stock on October 1, 2013 to shareholders of record as of the close of business on September 16, 2013. Additionally, the Board of Directors declared a quarterly cash dividend of 1.00% per preferred share on its 4.00% Non-Cumulative Perpetual Convertible Preferred Stock, Series C. The dividend is payable on October 15, 2013, to shareholders of record as of the close of business on October 1, 2013.In addition, MidSouth announced that its Series C Preferred Stock is now listed on the OTC Bulletin Board (“OTC”) under the ticker symbol MSLXP. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a financial holding company headquartered in Lafayette, Louisiana, with assets of $1.9 billion as of June 30, 2013. Through its wholly owned subsidiary, MidSouth Bank, N.A., MidSouth offers a full range of banking services to commercial and retail customers in Louisiana and Texas. MidSouth Bank currently has 60 banking centers in Louisiana and Texas and is connected to a worldwide ATM network that provides customers with access to more than 50,000 surcharge-free ATMs. Additional corporate information is available at www.midsouthbank.com.
